IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                 NOS. WR-82,096-01, WR-82,096-02 & WR-82,096-03



                  EX PARTE KENTRAIL RAY MCCUIN, Applicant



              ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
             CAUSE NOS. F-12-51308-L, F-12-51309-L, & F-12-51310-L
                   IN CRIMINAL DISTRICT COURT NO. 5
                         FROM DALLAS COUNTY

       YEARY, J., filed a concurring opinion, in which K EASLER, and H ERVEY, JJ.,
joined.

                                CONCURRING OPINION

       Adhering to the views expressed in my concurring opinion in Ex parte Pointer, ___

S.W.3d ___, Nos. WR-84,786-01 & WR-84,786-02 (Tex. Crim. App. del. June 8, 2016), I

join in the Court’s disposition of these cases.




FILED: JUNE 22, 2016
PUBLISH